UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,
                                              MEMORANDUM AND ORDER
          -against-                           94-CR-0981(JS)

SHI DONG PING,

                    Defendant.
-------------------------------------X
APPEARANCES
For the Government: Artie McConnell, Esq.
                    United States Attorney’s Office, E.D.N.Y.
                    271 Cadman Plaza East
                    Brooklyn, NY 11201

For the Defendant:    Dong Shi Ping, pro se
                      #50259-053
                      FCI Butner Med
                      Federal Correctional Institution
                      P.O. Box 1000
                      Butner, NC 27509

SEYBERT, District Judge:

          Pending before the Court is Defendant Dong Shi Ping’s

(“Defendant”)    second   pro   se   Motion   for   Reconsideration   and

Resentencing pursuant to 18 U.S.C. § 3582, (Second Mot., Docket

Entry 158), and Motion to Appoint Counsel, (Mot. for Counsel,

Docket Entry 165).    For the reasons discussed below, Defendant’s

motions are DENIED.

                                BACKGROUND

          Following a jury trial in the Eastern District of New

York, Defendant was found guilty of five charges related to a

series of kidnappings, including violations of 18 U.S.C. §§ 371
and 1203(a).         (See Am. J., Docket Entry 152, at 1.)            During the

trial,   the    Government      presented     the   testimony    of   twenty-four

witnesses, including a co-conspirator and three victims.                 See Ping

v. United States, No. 08-CV-5295, 2010 WL 3257681, at *1 (E.D.N.

Y. Aug. 13, 2010).            Defendant was sentenced on April 4, 1996,

during   which       the    Court   applied   a   four-level    leadership   role

enhancement and imposed a life sentence as to all five counts.

(See J., Docket Entry 87; see also Second Mot. at 6-8.)

             On April 15, 1996, Defendant collaterally attacked his

conviction and sentence pursuant to 28 U.S.C. § 2255, which was

dismissed on July 19, 1996.             See Ping, 2010 WL 3257681 at *1.

Defendant then filed an appeal to the Second Circuit, arguing that

the Court

      “erred in (1) delivering a supplemental charge and
      sending the jury back to deliberate after it had sent a
      note indicating that it had reached a verdict; (2)
      conducting proceedings in response to a note from the
      jury while he was without an interpreter; (3) adding a
      four-point enhancement for his leadership role in the
      offense; (4) adding points to his offense level based on
      the number of individual victims; (5) imposing a life
      sentence for the conspiracy count; and (6) denying his
      motion to suppress a voice identification and a
      photographic identification.”

See United States v. Yong, 113 F.3d 1230, 1997 WL 265253, at *3

(2d   Cir.     May    20,    1997).     The   Second   Circuit    affirmed    the

conviction, rejecting Defendant’s arguments, except his claim that

the Court erred in imposing a life sentence for the conspiracy

count, as that count had a statutory cap of five years.                   Id. at

                                          2

*4.   As    to    Defendant’s     contentions   regarding     his   sentencing

enhancements,      the   Second   Circuit    upheld    the   leadership   role

enhancement and multiple count adjustment, stating that “[t]he

evidence presented at trial amply supported the court’s finding

that Shi was an ‘organizer or leader of a criminal activity that

involved five or more participants.’”                 Id. (quoting U.S.S.G.

§ 3B1.1(a)).

            On February 18, 2005 the Court resentenced Defendant to

sixty months of incarceration as to the conspiracy count, to run

concurrent with his life sentences on the remaining four counts of

conviction.      (See Am. J. at 1-2.)      Defendant again appealed to the

Second Circuit; the Second Circuit denied his motion on October

22, 2007.    See Ping, 2010 WL 3257681 at *1.

            On June 3, 2008, Defendant filed another motion to vacate

his conviction and sentence pursuant to 28 U.S.C. § 2255, claiming

he received ineffective assistance of counsel during trial and

that his right to testify at trial was violated.                (See Mot. to

Vacate, Set Aside, or Correct Sentence, Case No. 08-CV-5295, Docket

Entry 1, at 5-6.)        Additionally, on November 30, 2009, Defendant

filed a motion to reconsider and reduce his sentence pursuant to

18 U.S.C. § 3582, along with a letter asking to have his § 3582

motion consolidated with the aforementioned § 2255 motion.                (See

First Mot., Docket Entry 156, at 3-8, see also Nov. 30, 2009

Letter, Case No. 08-CV-5295, Docket Entry 12.)

                                       3

            In Defendant’s first motion pursuant to § 3582, he

claimed that 18 U.S.C. § 3742, 28 U.S.C. 1651(a), 28 U.S.C. §2243,

and 28 U.S.C. § 2255(b) all provided the Court the authority to

modify his final sentence.          (See First Mot. at 1-3; Ping’s Reply

Br., Case No. 08-CV-5295, Docket Entry 17, at 4-7.)                     Defendant

claimed    he   was    entitled   to    a     reduced    sentence    because      of

disparities between his sentence and those of his co-conspirators,

as well as other unrelated sentences.              (See First Mot. at 3-7.)

On August 13, 2010, the Court denied both the § 2255 motion and

§ 3582 motion.        Ping, 2010 WL 3257681, at *5.          As to the § 2255

motion, the Court found it untimely, determining that Defendant

“ha[d]    not   alleged   efforts    that     would     satisfy   the   diligence

requirement of equitable tolling.”            Id. at *3.    Further, the Court

denied the § 3582 motion, finding that none of the aforementioned

statutes provided the authority to modify Defendant’s sentence.

Id. at *3-5.     Subsequently, Defendant appealed the Court’s denial

to the Second Circuit and on June 7, 2011, the Second Circuit

denied    the   appeal,    finding     that    Defendant    had     “not   made    a

‘substantial showing of the denial of a constitutional right.’”

(See Mandate, Case No. 08-CV-5295, Docket Entry 28 (quoting 28

U.S.C. § 2253(c)).)

            On April 26, 2017, Defendant, acting pro se, filed this

second motion for reconsideration and resentencing pursuant to

§ 3582 and on July 6, 2018 he filed a Motion to Appoint Counsel.

                                        4

(See Second Mot.; Mot. for Counsel.)           For the following reasons,

both motions are DENIED.

                                  DISCUSSION

I. Section 3582

          In    the   instant    motion,   Defendant   contends   that   all

subsections of § 3582(c) provide a basis for this Court to reduce

his sentence.    (See Def.’s Reply Br., Docket Entry 164, at 2.)

          As a threshold matter, Defendant again takes issue with

his sentencing enhancements, arguing that the Court erred in

applying the leadership role enhancement as well as the multiple

count adjustment.     (See Second Mot. at 6-9.)        The Second Circuit

has   already     rejected      Defendant’s    arguments   regarding     his

sentencing enhancements.        On appeal, the Second Circuit found no

issue with the leadership role enhancement and determined that

“the court committed no error in adopting that multiple count

adjustment.”    Yong, 1997 WL 265253, at *4.1       Thus, the Court again

rejects these contentions regarding his sentencing enhancements.

          Section 3582(c) “provides for modification of a sentence

in only three specific circumstances,” and a defendant must “show



1
  In the instant § 3582 motion, Defendant also claims that the
Government failed to timely provide a 5K1.1 letter from an individual
named Gao; Defendant characterizes this letter as a basis to attack
his leadership role sentencing enhancement. (See Second Mot. at 6-7.)
This argument was previously rejected by the Second Circuit on appeal;
the Second Circuit found that “the government did not withhold the
evidence contained in Gao’s 5K1.1 letter and [ ] the evidence did not
contradict the conclusion that Shi had a leadership role in the

                                      5

that his case falls within one of these three types of situations”

to properly proceed under § 3582.                   United States v. Maldonado, 138

F. Supp. 2d 328, 331 (E.D.N.Y. 2001).

               “First,       a    sentence       may        be    modified    when    such     a

modification is permitted by Rule 35 of the Federal Rules of

Criminal Procedure or other statute.”                            United States v. Angelo,

No. 02-CR-0743, 2011 WL 5855402, at *2 (E.D.N.Y. Nov. 18, 2011)

(internal quotation marks and citations omitted); see also 18

U.S.C. § 3582(c)(1)(B).

               “Second, [a sentence] may be modified when there has

been an amendment to a relevant provision of the Sentencing

Guidelines.”          Angelo, 2011 WL 5855402, at *2 (citing 18 U.S.C.

§ 3582(c)(2)).          The Supreme Court has explained that § 3582(c)(2)

does not establish resentencing proceedings, but “[i]nstead [ ]

provides for the modif[ication of] a term of imprisonment by giving

courts      the    power     to    reduce      an    otherwise        final    sentence      in

circumstances specified by the [Sentencing] Commission.”                                Dillon

v. United States, 560 U.S. 817, 825, 130 S. Ct. 2683, 2690, 177 L.

Ed.    2d    271    (2010)       (internal       quotations         marks    and     citations

omitted).              Accordingly,           when          considering       motions        for

reconsideration            and      reduction          of        sentences    pursuant       to

§ 3582(c)(2), courts first determine whether the defendant is



kidnappings.” Yong, 1997 WL 265253, at *4.                       As such, the Court
rejects this argument.

                                                6

eligible for sentence reduction under the limited provisions of

§ 3582(c).       See United States v. Mock, 612 F.3d 133, 137 (2d Cir.

2010).    “If, and only if,” a defendant satisfies one of the § 3582

provisions,          courts   then     consider      whether     a    reduction      “‘is

warranted in whole or in part under the particular circumstances

of the case.’”         Id.    (quoting Dillon, 560 U.S. at 827, 130 S. Ct.

at 2692.)       Thus, as “Section 3582(c)(2) authorizes only a limited

adjustment to an otherwise final sentence and not a plenary

resentencing proceeding, the sentencing court is not free to

address     .    .    .    arguments      regarding    [other]       errors    at    [the

defendant’s] original, now-final sentencing.”                        United States v.

Flamenco, No. 07-CR-0327, 2015 WL 5944187, at *1 (E.D.N.Y. Oct.

13, 2015) (internal quotation marks and citations omitted; third

and fourth alteration in original).

                “Third, a sentence may be modified upon motion of the

Director    of       the   Bureau    of   Prisons,    if   the   court    finds      that

‘extraordinary and compelling reasons warrant such a reduction,’

and the reduction is consistent with applicable policy statements

issued by the Sentencing Commission.”                 Angelo, 2011 WL 5855402, at

*2 (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

                Ultimately,     Defendant        cannot    demonstrate        that    any

section of 18 U.S.C. § 3582 provides the Court the requisite

authority to reduce his sentence.                First, Defendant fails to point

to any statute or portion of Rule 35 of the Federal Rules of

                                             7

Criminal Procedure that provides authority to modify his sentence.

See   18   U.S.C.   §   3582(c)(1)(B).      Second,    Defendant    fails    to

reference any applicable amendments to the Sentencing Guidelines

that would alter his sentence. See 18 U.S.C. § 3582(c)(2). Third,

the Director of the Bureau of Prisons has made no motion that could

support    a   sentence     modification     under     either   portion      of

§ 3582(c)(1)(A), a requirement for a modified sentence due to

“extraordinary and compelling reasons.”            See 18 U.S.C. § 3582(c)

(1)(A)(i); United States v. George, No. 10-CR-0632, 2016 WL 843282,

at *3 (E.D.N.Y. Mar. 1, 2016).

            The Court notes that Defendant asks the Court to keep in

mind the advisory nature of the Sentencing Guidelines, to take

into consideration his deteriorating health, his good behavior

while incarcerated, and his acknowledgement of responsibility when

reconsidering his sentence. (See Second Mot. at 2, 16.) The Court

commends    Defendant’s    efforts   to    take    responsibility   for     his

criminal conduct and the personal improvements he has made while

serving his sentence and the Court acknowledges his health problems

while incarcerated.      However, Defendant still fails to demonstrate

that he is entitled to relief under the provisions of § 3582.

II. Appointment of Counsel

            The Court has broad discretion in determining whether

appointment of counsel is appropriate.            The threshold question is

“whether the litigant is able to afford or otherwise obtain

                                     8

counsel.”   Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341

(2d Cir. 1994). Once the Court determines that the litigant cannot

afford or otherwise obtain counsel, the only constraint on a

court’s determination to appoint counsel is that “it be ‘guided by

sound legal principle.’”     Cooper v. A. Sargenti Co., Inc., 877

F.2d 170, 171-72 (2d Cir. 1989) (quoting Jenkins v. Chemical Bank,

721 F.2d 876, 879 (2d Cir. 1983)). Though Defendant may satisfy

the threshold inquiry, the Court finds that appointment of counsel

is not necessary.     As set forth above, Defendant is unable to

provide any basis for relief under § 3582, and the Court declines

to appoint counsel at this time.      See United States v. Campbell,

No. 03-CR-0537, 2008 WL 1957773, at *1 (E.D.N.Y. May 5, 2008);

Mock v. United States, 632 F. Supp. 2d 323, 326 n. 1 (S.D.N.Y.

2009).

                             CONCLUSION

            For the foregoing reasons, Defendant’s Second Motion for

Reconsideration and Resentencing (Docket Entry 158) and his Motion

to Appoint Counsel (Docket Entry 165) are DENIED.      The Clerk of

the Court is directed to mail the Defendant a copy of this

Memorandum and Order.

                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.
Dated:      January   7 , 2019
            Central Islip, New York

                                  9

